Citation Nr: 9902443	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right knee surgery with traumatic arthritis, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for torn left 
medial meniscus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1997 rating determination by the Boston, Massachusetts, 
Regional Office (RO) which increased the rating for the 
service-connected right knee from 20 percent to 30 percent 
and the rating for the service-connected left knee from 10 
percent to 20 percent.


REMAND

The veteran contends that his right and left knee 
disabilities are more disabling than the current evaluations 
reflect.

Service medical records show that the veteran had an onset of 
right knee pain in June 1980 while playing basketball and 
underwent cruciate repair in September 1981.  In July 1984, 
service connection was established for right knee, 
postoperative status and a 10 percent evaluation was assigned 
under Diagnostic Code 5257 (other impairment of the knee, 
recurrent subluxation or lateral instability).

In a July 1996 rating decision secondary service connection 
was established for torn left medial meniscus and a 10 
percent evaluation was assigned.  The rating for the service-
connected right knee disability was increased from 10 to 20 
percent.  Both knees were rated under Diagnostic Code 5257.

In an April 1997 rating decision the rating for the veterans 
right knee disability was increased from 20 percent to 30 
percent and the rating for the veterans left knee disability 
was increased from 10 percent to 20 percent.  Pertaining to 
the right knee, the rating decision noted that a 30 percent 
evaluation is granted for severe recurrent subluxation or 
lateral instability.  Also noted was that a higher rating 
based on greater limitation of motion due to pain on use or 
during flare-ups was considered.  Resolving reasonable doubt 
in the veterans favor, a higher evaluation of 30 percent was 
assigned.  The diagnostic codes on the rating sheet were 5260 
(limitation of flexion of the leg) and 5257.  Turning to the 
left knee, it was noted that an evaluation of 20 percent is 
assigned for moderate recurrent subluxation or lateral 
instability.  A higher rating based on greater limitation or 
motion due to pain on use or during flare-ups was considered.  
Reasonable doubt was resolved in the veterans favor.

The December 1997 supplemental statement of the case 
indicates that the left knee was continued as 20 percent 
disabling under Diagnostic Code 5258 (dislocated semilunar 
cartilage, with frequent episodes of locking, pain and 
effusion into the joint).

The Board finds the current June 1996 VA examination report 
is insufficient for evaluation purposes.  Specifically, the 
examiner did not comment on instability or subluxation, 
despite the veterans complaints, although an April 1996 VA 
outpatient treatment record found the veteran had unstable 
knees and limitation of flexion, bilaterally.

In addition the June 1996 examination report does not provide 
the specificity required by DeLuca v. Brown, 8 Vet.App. 202 
(1995) and Hicks v. Brown, 8 Vet.App. 417 (1995), regarding 
functional loss due to pain.  Reexamination of the veteran is 
necessary in the present case in order to allow for proper 
assessment of his disabilities under 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Board further notes that as regards painful 
motion, the provisions of 38 C.F.R. § 4.59 (1998) must be 
considered.  

In a VA General Counsel Precedent Opinion, VAOPGCPREC 23-97 
(July 24, 1997) it was held that a claimant who had arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5257 and 5003 (and therefore 5010), relative 
to arthritis.  Therefore, complete orthopedic and 
radiological findings and definite diagnoses are needed.  If 
the veteran exhibits both recurrent subluxation/lateral 
instability as well as arthritis with limitation of motion, 
then he is entitled to consideration of separate compensable 
ratings under Diagnostic Codes 5010 and 5257. 

Finally, the Board notes that if the veteran does not meet 
the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  
Moreover the United States Court of Veterans Appeals has held 
that where a Diagnostic Code is not predicated on limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of any 
additional VA or private treatment 
records pertaining to treatment of the 
service-connected left and right knee 
disabilities since April 1995.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Copies of complete 
records should be associated with the 
claims folder.

2.  The veteran should thereafter be 
referred for VA orthopedic examination in 
order to determine the severity of the 
veterans bilateral knee disabilities.  
All indicated tests and studies, to 
include X-rays, should be completed and 
all findings reported in detail.  The 
examination report should include a 
detailed account of all manifestations of 
each knee disability found to be present.  

With respect to each knee, a definitive 
diagnosis should be given with an 
indication of the etiology of any 
degenerative joint disease present and 
the medical probability that it is 
related to or a manifestation of the 
service-connected disability.  Limitation 
of motion for each knee should be 
specifically reported in degrees.  
Specific findings as to the presence or 
absence of bilateral knee instability 
and/or recurrent subluxation should also 
be reported.

The examiner should provide an accurate 
assessment of knee disabilities based 
upon the veterans complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  Considerations such as 
weakness, incoordination or reduction of 
endurance should be discussed to the 
extent necessary.  These determinations 
should, if feasible, be expressed in 
terms of additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation of motion, if feasible.  
The claims folder should be made 
available to the examiner for use in the 
study of the case.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO should 
evaluate the veterans knee disabilities 
under 38 C.F.R. § 4.71a, to include the 
evaluation of both Codes 5010-5003 and 
5257, if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  All conclusions should be 
articulated, in light of the analysis set 
forth in DeLuca, Id. and Hicks v. Brown, 
8 Vet. App. 417 (1995), and all other 
applicable VA regulations, including 
38 C.F.R. §§ 4.40 and 4.45 (1998), should 
be specifically discussed.  The RO should 
also specify the basis for the rating for 
each knee.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
